UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. _1_)1 iShares MSCI Italy Index Fund (Name of issuer) Common Stock (Title of class of securities) (CUSIP number) September 26, 2012 (Date of event that requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x] Rule 13d-1(b) (amendment under 13d-2(b))  Rule 13d-1(c)  Rule 13d-1(d) (Continued on the following pages) (Page 1 of 9 Pages) 1The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No.464286855 Page 2 of 9 Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). USAA Asset Management Company 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [X](b) 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION state of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 12.5% 12 TYPE OF REPORTING PERSON * IC * SEE INSTRUCTIONS SCHEDULE 13G CUSIP No. 464286855 Page 3 of 9 Pages 1 NAME OF REPORTING PERSONS I.R.S. Identification Nos. of above persons (entities only). United Services Automobile Association 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [x](b)  3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION state of Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 12.5% 12 TYPE OF REPORTING PERSON HC SCHEDULE 13G CUSIP No. 464286855 Page 4 of 9 Pages 1 NAME OF REPORTING PERSONS I.R.S. Identification Nos. of above persons (entities only). USAA Capital Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [x](b)  3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION state of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 12.5% 12 TYPE OF REPORTING PERSON HC SCHEDULE 13G CUSIP No. 464286855 Page 5 of 9 Pages 1 NAME OF REPORTING PERSONS I.R.S. Identification Nos. of above persons (entities only). USAA Investment Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [x](b)  3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION state of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 12.5% 12 TYPE OF REPORTING PERSON HC CUSIP No. 464286855 Page 6 of 9 Pages SCHEDULE 13G Item 1(a).Name of Issuer: iShares MSCI Italy Index Fund Item 1(b).Address of Issuer's Principal Executive Offices: BlackRock 40 Howard Street San Francisco, CA 94105 Item 2(a).Names of Persons Filing: USAA Asset Management Company United Services Automobile Association USAA Capital Corporation USAA Investment Corporation Item 2(b).Business Mailing Address for the Persons Filing: 9800 Fredericksburg Road San Antonio, Texas 78288 Item 2(c).Citizenship: Delaware Texas Delaware Delaware Item 2(d).Title of Class of Securities: Common Stock Item 2(e).CUSIP Number: Item 3. If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: (a)Broker or dealer registered under Section 15 of the Act; (b)Bank as defined in Section 3(a)(6) of the Act; (c)Insurance Company as defined in Section 3(a)(19) of the Act; (for USAA) (d)Investment Company registered under Section 8 of the Investment Company Act of 1940; (e)xAn investment Adviser in accordance with Section 240.13d-1(b)(1)(ii)(E); (f) An employee benefit plan or endowment fund in accordance with Section 240.13d- 1(b)(1)(ii)(F); (g) xA parent holding company or control person in accordance with Section 240.13d- 1(b)(1)(ii)(G); (h)A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940; (j)Group, in accordance with Section 240.13d-1(b)(ii)(J). CUSIP No. 464286855 Page 7 of 9 Pages SCHEDULE 13G Item 4.Ownership: (a)Amount Beneficially Owned: (b)Percent of Class: 12.5% (c)Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 2,150,000 (ii) shared power to vote or to direct the vote:None (iii) sole power to dispose or to direct the disposition of: 2,150,000 (iv) shared power to dispose or to direct the disposition of: None Item 5.Ownership of Five Percent or Less of a Class: Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: At September 26, 2012, USAA Asset Management Company (AMCO), an investment adviser registered under Section 203 of the Investment Advisers Act of 1940, was the beneficial owner of 2,150,000 shares of common stock of iShares MSCI Italy Index Fund as a result of acting as investment adviser to certain clients. AMCO is a wholly owned subsidiary of USAA Investment Corporation (I-Corp), I-Corp is a wholly owned subsidiary of USAA Capital Corporation (CAPCO) and CAPCO is a wholly owned subsidiary of United Services Automobile Association (USAA). The filing of this Schedule 13G shall not be construed as an admission that any reporting person or itsaffiliates is for purposes of Section 13(d) or 13(g) of the SecuritiesExchange Act of 1934, the beneficial owner of any securities covered by thisSection 13G. Item 8. Identification and Classification of Members of the Group: Not Applicable Item 9. Notice of Dissolution of Group: Not Applicable CUSIP No. 464286855 Page 8 of 9 Pages SCHEDULE 13G Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete, and correct. Dated: November15, 2012 USAA ASSET MANAGEMENT COMPANY By: /S/ ADYM RYGMYR Name:Adym Rygmyr Title:Vice President and Secretary UNITED SERVICES AUTOMOBILE ASSOCIATION By: /S/ MARTHA LEIPER Name:Martha Leiper Title:Senior Vice President and Chief Investment Officer USAA CAPITAL CORPORATION By: /S/ MARTHA LEIPER Name:Martha Leiper Title:Senior Vice President and Chief Investment Officer USAA INVESTMENT CORPORATION By: /S/ ADYM RYGMYR Name:Aydm Rygmyr Title:Vice President and Secretary EXHIBIT 1 Page 9 of 9 Pages JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the common stock of iShares MSCI Italy Index Fund and further agree that this agreement be included as an exhibit to such filing. Each party to the agreement expressly authorizes each other party to file on its behalf any and all amendments to such statement. Each party to this agreement agrees that this joint filing agreement may be signed in counterparts. In evidence whereof, the undersigned have caused this Agreement to be executed on their behalf this 15th day of November, 2012. USAA ASSET MANAGEMENT COMPANY By: /S/ ADYM RYGMYR Name:Aydm Rygmyr Title:Vice President and Secretary UNITED SERVICES AUTOMOBILE ASSOCIATION By: /S/ MARTHA LEIPER Name:Martha Leiper Title:Senior Vice President and Chief Investment Officer USAA CAPITAL CORPORATION By: /S/ MARTHA LEIPER Name:Martha Leiper Title:Senior Vice President and Chief Investment Officer USAA INVESTMENT CORPORATION By: /S/ ADYM RYGMYR Name:Aydm Rygmyr Title:Vice President and Secretary
